DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 07/26/2021 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-7, 9-17, 19-20 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1 and 11 are amended. 
	Claim(s) 8 and 18 are cancelled. 
	Claim(s) 1-7, 9-17, 19-20 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-7, 9-17, 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
Claim(s) 1 is drawn to a method, and claim 11 is drawn to a system. These are process and machine categories, which are statutory categories of invention. Thus, claim(s) fall(s) in two of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1 and 11 substantially recites the limitations: 
Claims 1 language: “acquiring one or more images of a person ; analyzing the one or more images to determine an expression of the person; determining whether the determined expression matches a predetermined expression; in response to determining that the determined expression matches the predetermined expression, modifying a customer attention level associated with , wherein the customer attention level is an indicator of one or more actions to be taken  during the purchase transaction; and implementing, and during the purchase transaction with the person, the one or more actions associated with the modified customer attention level.”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The limitations above recite concepts to implement an action when there is an indication that an action is need, which falls into the grouping of Certain Methods of Organizing Human Activity such as commercial interaction (sales activities, business relations) and managing relationships (following rules or instructions). For example, the limitations recites concepts to identify consumer’s expressions in order to determine the attention level such as customer 
In addition, claim 11 is a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two
Thus, it is sufficient for the examiner to identify that claims 1-7, 9-17, 19-20 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1 and 11 recites the additional element: 
Claims 1 and 11: “purchase transaction terminal”;
Claim 11: “an image capture device”;
Claim 11: “a transaction manager”;
The additional elements above represent mere data gathering (e.g., acquire an image) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to determine if a customer facial expression match a predefined expression in order to modify the attention level related to the consumer and implement an action. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the acquiring is recited at a high level of generality and amounts to mere data gathering, specifically because that is what camera does acquires/captures images. The determination of facial expression is also recited at high level of generality because it is only comparing data if the image is equal another image that is already known as guilt, scared, or other human expression. 
Clam 11 is a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1 and 11 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-7, 9-17, 19-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
	Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, see specification para. 16-17, 24, 43-57.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-7, 9-10, 12-17, 19-20 do not add “significantly more” to the eligibility of claims 1, 11 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 4-7, 9, 11, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20170337602 A1) in view of Argue et al. (US 8874471 B2, hereinafter Argue).
	Regarding claim 1, Davis discloses:
	acquiring one or more images of a person [within the merchant location]; ¶79 – image capturing device to capture customer images; ¶29 - a customer visiting/within a brick-and-mortar location;
	analyzing the one or more images to determine an expression of the person; ¶80 - identify facial expression features (or other customer characteristics such as body language) of the customer portrayed in the received image; see at least ¶¶80-92 and figures 1-6;
	determining whether the determined expression matches a predetermined expression;¶¶80-81 - compare the identified facial expression features of the customer to image groups corresponding to different facial expression types…[such as]…compare the customer image with…images that represent a confused facial expression type, [and/or] an angry facial expression type, [and/or] a happy facial expression type, and/or one or more additional groups of images that represent one or more additional facial expression types; ¶81 - determine the group of images to which the facial expression of the customer most closely correspond. see at least ¶¶80-92 and figures 1-6;
	and in response to determining that the determined expression matches the predetermined expression, modifying a customer attention level associated [within the merchant location]. ¶¶83 - Based on identifying a facial expression type for the customer, the customer recognition system 101 can determine the customer needs assistance, as indicated in step 309; see at least ¶¶80-92 and figures 1-6;
	wherein the customer attention level is an indicator of one or more actions to be taken at [within the merchant location]; and implementing, [within the merchant location] and during the purchase transaction with the person, the one or more actions associated with the modified customer attention level.  ¶¶80-81 - determine the customer needs assistance, as indicated in step 309; ¶¶80-90 - the customer recognition system 101 sends a notification to the merchant system 104; ¶¶80-92 - depending on a particular customer need, the merchant system 101 can notify more than one merchant employee; see at least ¶¶80-92 and figures 1-6;
	Davis does not disclose the purchase transaction terminal; the purchase transaction terminal during the purchase transaction Davis instead discloses the  brick-and-mortar location where an image of the costumer is captured and the customer needing assistance is determined; depending on a particular customer need, the merchant system 101 can notify more than one merchant employee and ¶33 and ¶¶80-92, and figures 1 and 3; however, Argues discloses: 
¶¶38-41 and figure 3 - a POS 106 a and a camera 302 positioned and oriented to view a customer queue 304, including when the customer is positioned in front of the POS 106 a when paying for a transaction; the method discloses extraction of biometric data, biometric data is combined and weighted according to a loss prevention model trained with data biometric data for actual individuals caught shoplifting as well as a test set of individuals that have not engaged in shoplifting; ¶¶47-54 - identifying 610 one or more measurements taken in a “POS region.” shoplifting, is likely to experience the most stress at this point, particularly if face to face with a cashier., see at least ¶¶47-54 and figures 3-6;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Davis to include the above limitations as taught by Argue, in order to improved approach for detecting shoplifting risk, (see: Argue, ¶5).
	Regarding claim 4, Davis discloses:
	notification to an operator based on the determined expression or modified customer attention; level.  ¶¶80-83 - determine the customer needs assistance [based on expression], as indicated in step 309; ¶¶84-92 - notify more than one merchant employee; see at least ¶¶80-92 and figures 1-6;
	Regarding claim 5, Davis discloses the brick-and-mortar location; ¶33 and ¶¶80-92, and figures 1 and 3; however, Argues discloses “wherein the purchase transaction terminal is one of a self- checkout terminal, a kiosk, and a retail personnel-assisted checkout terminal.”:  
¶¶38-41, 54 and figure 3 - a POS 106 A cashier may supervise use of the self-checkout POS devices 106;
 	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Regarding claim 6, Davis discloses: 
	wherein the predetermined expression is one of a guilty expression, scared expression, and a confused expression.  ¶¶80-81 - a confused facial expression type; see at least ¶¶80-92 and figures 1-6;
	Regarding claim 7, Davis discloses: 
	further comprising determining an action of the person, and wherein modifying the customer attention level comprises modifying the customer attention level based on the determined action and the determined expression of the person.  ¶¶80-83 - compare the identified facial expression features of the customer to image groups corresponding to different facial expression types; determine the customer needs assistance, as indicated in step 309; ¶44 - the merchant system 104 can capture an image of the customer viewing a secured product 204; ¶84 - the customer recognition system 101 can use additional information to further define a customer need. For example, and as illustrated in step 310 of FIG. 3, the customer recognition system 101 determines a product that may correspond to the customer need; see at least ¶¶80-92 and figures 1-6;
	Regarding claim 9, the combination, specifically Davis discloses expression of the person ¶¶80-81 - compare the identified facial expression features of the customer to image groups corresponding to different facial expression types such as confused, angry, happy, and/or expression types; see at least ¶¶80-92 and figures 1-6; the combination, specifically Davis does not disclose wherein a number is associated with the person and is indicative of the customer attention level among a plurality of customer attention levels, wherein the method comprises changing the number of the person based on the [biometrical data] of the person.; however, Argues discloses: ¶50 - identifying 610 one or more measurements taken in a “POS  …individual engaging in criminal activity, e.g. shoplifting, is likely to experience the most stress at this point [increase], ¶60 - An alert may be generated 614 based on the characterization of risk [increase requirement]. For example, where the characterization of risk, which may be represented by a numeric value, is above a threshold, an alert may be generated 614; the alert may include a numerical value or other description of the estimated level of risk;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim(s) 11, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	Regarding claim(s) 14, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
	Regarding claim(s) 16, this claim(s) recite(s) substantially similar limitations as claim(s) 6, and is rejected using the same art and rationale as above.
	Regarding claim(s) 17, this claim(s) recite(s) substantially similar limitations as claim(s) 7, and is rejected using the same art and rationale as above.
	Regarding claim(s) 19, this claim(s) recite(s) substantially similar limitations as claim(s) 9, and is rejected using the same art and rationale as above.
	In addition, regarding claims 11, 14, 17, 18-19, Davis discloses “transaction manager” – the customer recognition system ¶¶80-92 and figures 1-6;
	Claim(s) 2, 3, 10, 12-13,  20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Argue combination as applied to claim(s) 1 and 11 and further in view of Koka et al. (US10176513B1, hereinafter Koka).
	Regarding claim 2, the combination, specifically Davis discloses ¶89 - facial expression features; the combination, specifically Davis does not disclose wherein the expression is a microexpression;  however, Koka discloses: 9:10-67 and figures 4 and 7- a determination may be made as to whether one or more expressions (e.g., gestures, macroexpressions, microexpressions) are presented by the user;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Koka, in order to assisting users in locating items, (see: Koka, 2:15-20).
	Regarding claim 3, the combination, specifically Davis discloses ¶¶80-81 - facial expression features and determination that the customer needs assistance; the combination, specifically Davis does not disclose wherein modifying the customer attention level comprises increasing or decreasing the customer attention level.   however, Koka discloses: 12:30-67 and figures 4 and 7 the microexpression count associated with the user is increased, as in 705
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Koka, in order to assisting users in locating items, (see: Koka, 2:15-20).
	Regarding claim 10, the combination discloses:
	wherein determining the expression comprises determining whether the person has a expression, Davis - ¶80 - compare the identified facial expression features of the customer to image groups corresponding to different facial expression types, ¶81 - determine the group of images to which the facial expression of the customer most closely correspond;
	wherein modifying the customer attention level Davis - ¶83 -  determine the customer needs assistance, as indicated in step 309; however, Argues discloses - comprises increasing the customer attention level for the person, and wherein the method comprises increasing a requirement for completing a purchase transaction by the person in response to determining that the person has [increased biometrical data]. Argue -  ¶50 - identifying 610 one or more measurements taken in a “POS region.” …individual engaging in criminal activity, e.g. shoplifting, is likely to experience the most stress at this point [increase], ¶60 - An alert may be generated 614 based on the characterization of risk [increase requirement]. For example, where the characterization of risk, which may be represented by a numeric value, is above a threshold, an alert may be generated 614; the alert may include a numerical value or other description of the estimated level of risk;
	The combination, specifically Davis discloses ¶¶80-81 - compare the identified facial expression features of the customer to image groups corresponding to different facial expression types such as confused, angry, happy, and/or expression types; the combination, specifically Davis does not disclose however, Koka discloses: “a guilty expression”, – 9:10-67 - microexpressions are involuntary expressions that are presented by a user to reflect their emotions (joy, sadness, fear, surprise, anger, contempt and disgust). If a microexpression is detected;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Koka, in order to assisting users in locating items, (see: Koka, 2:15-20).
	Regarding claim(s) 12, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Regarding claim(s) 13, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 20, this claim(s) recite(s) substantially similar limitations as claim(s) 10, and is rejected using the same art and rationale as above.
	In addition, regarding claims 13, 20, Davis discloses “transaction manager” – the customer recognition system ¶¶80-92 and figures 1-6.
Response to Arguments
	Applicant's arguments filed on 07/26/2021 have been fully considered but they are not persuasive. 
USC 101 Rejection
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive.
	Applicant argues STEP 2A Prong Two, see Remarks. page 6, Examiner respectfully disagree with applicant assertion. The purchase transaction terminal, as claimed, does not necessarily perform the steps in the limitations. In addition, the applicant is not claiming how the server/purchase transaction terminal matches the expression; to the contrary, it is so broad that it is merely comparing data. Regarding the action implementations, it is considered sending data, such as a message as described in the specification para. 23. Therefore, the additional elements are being used as a tool, it is considered as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in 
	For the same reason above, the rejections under 35 USC 101 has been maintained.
USC 103 Rejection
Applicant’s arguments made with respect to the rejection set forth under 35 USC 103 have been fully considered but are not persuasive.
	Applicant argues that Davis or Argue does not teach “wherein the customer attention level is an indicator of one or more actions to be taken at the purchase transaction terminal during the purchase transaction; and implementing, at the purchase transaction terminal and during the purchase transaction with the person, the one or more actions associated with the modified customer attention level.”. Examiner respectfully disagree with applicant assertion. Applicant provided specification detail that are not claimed regarding the customer attention level; however, Examiner does not understand why the specification details that are not claimed overcomes the Examiner rejection. Nevertheless, Examiner is here to explain the current rejection made. Examiner does believe David discloses that the attention level is modified and is an indication of action to be taken because before the customer did not need assistance, and after being detect, it changed for a need of assistance, a need for a assistance is an indication of an action that need to be taken, the action of provide assistance, that has increased from no need to a need. Also, Davis discloses the action implementation by notify more than one employee the customer need with information, so (¶92) employee can quickly and efficiently address the customer need; Davis does not disclose the purchase transaction terminal, instead David discloses the teaching of limitations of claim 1 happening at the merchant location. Argues cures this deficiencies by teaching identifying 610 one or more measurements taken in a “POS (see: Argue, ¶5). 		
	For the same reason above, the rejections under 35 USC 103 has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627 



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627